Cite as 2022 Ark. App. 228
                   ARKANSAS COURT OF APPEALS
                                        DIVISION II
                                        No. CV-21-44



 ANGELA MOODY                                   Opinion Delivered May   11, 2022

                                          APPEAL FROM THE PULASKI
                                          COUNTY CIRCUIT COURT,
                                APPELLANT SEVENTEENTH DIVISION
                                          [NO. 60DR-11-1586]
 V.
                                                HONORABLE MACKIE M. PIERCE,
 EDWARD MOODY                                   JUDGE
                                  APPELLEE

                                                DISMISSED WITHOUT PREJUDICE

                             WAYMOND M. BROWN, Judge

       Appellant Angela Moody appeals from a June 30, 2020 amended domestic-relations

order1 that reserved her request to require appellee Edward Moody to procure a life

insurance policy to cover child support as well as her request to require appellee to name the

minor child, E.M., or her trust as beneficiary of appellee’s New York Life and Northwestern

Mutual Insurance policies. The circuit court also denied appellant’s motion to hold appellee

in contempt on several issues; denied appellant’s request to modify appellee’s visitation;

denied appellant’s request to implement certain rules about travel; and denied appellant’s




       1
        The initial order was filed of record on June 23, 2020. The amended order was
identical to the initial order, except it restricted travel to any country with an active U.S.
Department of State travel warning of Level 3 or higher. The first order did not include the
level number.
request to limit summer travel so that E.M. could participate in summer tutoring. 2 The

circuit court found that both parties were in willful contempt of court orders and imposed

a punishment on both parties of forty-eight hours’ incarceration in the Pulaski County Jail.

However, the circuit court suspended the sentences conditioned upon the parties’ “strict

future compliance” with the court’s orders.           Appellant timely filed a motion for

reconsideration on July 7. The circuit court did not act on the motion, and it was deemed

denied on August 6. Appellant filed a timely notice of appeal on September 4. Appellant

makes several arguments on appeal: (1) the circuit court erred by refusing to modify

visitation; (2) the circuit court erred by refusing to enforce its prior orders about travel; (3)

the circuit court erred by refusing to order summer tutoring for the minor child; and (4) the

circuit court erred by refusing to enforce the specific terms of the parties’ property-settlement

agreement. We cannot address the merits of appellant’s arguments at this time because she

has appealed from a nonfinal order. Accordingly, we dismiss without prejudice.

       The parties were divorced by decree on January 8, 2015. After multiple contempt

motions filed by the parties, the circuit court entered an order on February 25, 2016.

Appellant appealed that order, and on May 10, 2017, we ordered supplementation of the

record and addendum.3 After remand, we affirmed in part and reversed in part the circuit




       2
        The circuit court also made other adverse rulings against appellant that are not
relevant to the issues on appeal. In addition, the circuit court made rulings adverse to
appellee, but he has not appealed those rulings.

       3
           See Moody v. Moody, 2017 Ark. App. 306.

                                               2
court’s order.4 Since that time, the parties have filed numerous motions, including motions

for contempt, motions to compel, motions for modifications, etc.            The circuit court

conducted a hearing between November 13–15, 2019, to deal with the parties’ outstanding

motions. The order and amended order were issued seven months later.

       Whether an order is final and appealable is a jurisdictional question, and this court

is obligated to consider the issue on its own, even if the parties do not raise it, 5 to avoid

piecemeal litigation.6 Rule 2(a)(1) of the Arkansas Rules of Appellate Procedure–Civil

provides that an appeal may be taken from a final judgment or decree entered by the circuit

court.7 For a judgment to be final and appealable, it must dismiss the parties from the court,

discharge them from the action, or conclude their rights to the subject matter in controversy. 8

An order is not final when it adjudicates fewer than all the claims of the parties. 9 Where the




       4
        See Moody v. Moody, 2017 Ark. App. 582, 533 S.W.3d 152.
       5
        Appellee argues in his brief that the issues are not properly before us because there
has been no final order in this case. Appellant even alludes in her brief that finality may be
an issue.

       6
           Williams v. Williams, 2020 Ark. App. 204, 599 S.W.3d 137.

       7
           Id.

       8
           McIntosh v. McIntosh, 2014 Ark. App. 723.

       9
           Id.


                                               3
order reflects that further proceedings are pending, which do not involve collateral matters

such as attorney’s fees, the order is not final.10

       In the case at bar, although the circuit court addressed most of the issues the parties

presented, it reserved ruling on two issues requested by appellant. Because the circuit court

failed to address all the issues before it, we do not have a final order.

       We note that in appellant’s notice of appeal, she asserted that this matter is appealable

pursuant to Rule 2(a)(1), which allows an appeal when there is a final judgment or decree

entered by the circuit court. However, there is no final order in this case because there are

still outstanding issues to be addressed by the circuit court. She also maintained that the

order is appealable pursuant to Rule 2(a)(13), which provides that an appeal may be taken

from a contempt order, which imposes a sanction and constitutes the final disposition in the

contempt matter. However, this rule is inapplicable here because the circuit court denied

many of the contempt requests, and where it did find the parties in contempt, it suspended

the punishment.11 Finally, appellant contended that the matter is appealable under Rule

2(d), which provides that final orders awarding custody are appealable. However, although

the circuit court denied appellee’s request to modify custody to a fifty/fifty split on an

alternating weekly basis, he did not appeal. To the extent that appellant tries to liken a

denial of a motion to modify visitation to an award of custody, this court has already



       10
         Harold Ives Trucking Co. v. Pro Transp., Inc., 341 Ark. 735, 19 S.W.3d 600 (2000).
       11
         See Henry v. Eberhard, 309 Ark. 336, 832 S.W.2d 467 (1992) (stating that suspension
of a sentence for contempt is, in effect, a complete remission of the contempt).


                                                 4
indicated that it will not address a visitation determination in the absence of a final order. 12

Accordingly, we hold that we are without jurisdiction to hear appellant’s appeal and that the

appeal must be dismissed without prejudice.

       Dismissed without prejudice.

       BARRETT and VAUGHT, JJ., agree.

       Cullen & Co., PLLC, by: Tim Cullen, for appellant.

       Dodds, Kidd, Ryan & Rowan, by: Catherine A. Ryan, for appellee.




       12
            See John v. Bolinder, 2016 Ark. App. 357, 498 S.W.3d 307.

                                                5